On March 15,1989, the Defendant was sentenced to eight (8) years for Theft, ineligible for parole until defendant has participated and completed the programs for drug and alcohol abuse at Montana State Prison; 198 days credit; dangerous offender.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Morgan Queal, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is affirmed as imposed.
The reason for the decision is based on Rule 17 of the Sentence Review Division Rules and the presumption that the sentence as imposed is correct.
The sentencing judge clearly pointed out in his sentence that the records of the two co-conspirators were substantially different.